Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy J. Coleman on 3/18/2021.

The application has been amended as follows: 

Claim 12, line 3, delete “recovery Subsystem”.
In claim 22, and 25, line 2, after “resin”, insert, --as the adsorptive media--.

14. 	(Currently amended) The system of claim 2, in which the super-loading recovery subsystem [is configured to produce] in addition to producing the PFAS waste product [and], produces a solution of concentrate salt and water capable of reuse.
15.	 (Currently amended) The system of claim 3 in which the super-loading recovery subsystem [is configured to produce] in addition to producing the PFAS waste product [and], produces a solution of  concentrated base solution and water capable of reuse.
in addition to producing the PFAS waste product [and], produces a solution of concentrated base capable of reuse.

17. 	(Currently amended) The system of claim 5 in which the super-loading recovery subsystem [is configured to produce] in addition to producing the PFAS waste product [and], produces a solution of concentrate salt capable of reuse.
18.	 (Cancelled).
19. 	 (Cancelled).
20.	 (Cancelled).
21.	(Cancelled).
This claim was redundant as compared to claim 14, 15, 16, 17.
In claim 22, line 2, after “vessel”, insert --as the adsorptive media--.

In claim 23, line 1, delete 19, and insert –15--; and in line 2, after “vessel”, insert --as the adsorptive media--.
In claim 24, line 1, delete “20”, and insert –16--; and in line 2, after “vessel”, insert --as the adsorptive media--.
In claim 24, line 1, delete “21”, and insert –17-- and in line 2, after “vessel”, insert --as the adsorptive media--.

Renumber claim 37 as claim –36--; and renumber claim 38, as claim –37--.

Note that claim 36 was lacking in the listed claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-17, and 22-37 are allowed over the prior art of record. The claims as amended overcome the prior 112 rejections, and a TD (refiled) on 3/19/2021 has been approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779